


AMENDED AND RESTATED
SECURITY AGREEMENT
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this "Security Agreement") is made
as of January 22, 2016, by HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company ("Debtor"), in favor of AGSTAR FINANCIAL SERVICES, PCA, and its
successors and assigns, as administrative agent (in such capacity, the "Secured
Party") for the benefit of itself and the Banks (as defined in the Credit
Agreement) in connection with that certain Second Amended and Restated Credit
Agreement of even date herewith among the Debtor, the Secured Party, and the
commercial, banking or financial institutions and other entities from time to
time parties thereto as Banks (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"). This Security Agreement
amends and restates that certain Security Agreement dated February 27, 2014
between the Debtor and Secured Party.
RECITALS
A.Pursuant to the Credit Agreement, the Banks have severally agreed to make
extensions of credit and other financial accommodations to the Debtor upon the
terms and subject to the conditions set forth therein; and
B.It is a condition precedent to the obligations of the Banks to make their
respective extensions of credit to the Debtor under the Credit Agreement that
the Debtor shall have executed and delivered this Security Agreement to the
Secured Party for the benefit of the Banks.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and to induce the Secured
Party and the Banks to enter into the Credit Agreement and to induce the Banks
to make their respective extensions of credit to the Debtor thereunder, the
Debtor, intending to be legally bound hereby, agrees with the Secured Party as
follows:
Section 1.    Definitions; Rules of Construction.
(a)    All capitalized terms used in this Security Agreement, unless otherwise
defined herein, have the meanings assigned to them in the Credit Agreement or,
if not otherwise defined in this Security Agreement or the Credit Agreement,
have the meanings attributed to such terms in the Uniform Commercial Code as in
effect in the State of Minnesota, as amended from time to time (the "UCC"). The
term "person" means any individual, corporation, business trust, association,
limited liability company, partnership, joint venture, governmental authority,
or other entity. The terms "herein", "hereof' and "hereunder" and similar words
refer to this Security Agreement as a whole and not to any particular section,
paragraph or subdivision. The terms "include",
GP:4273100 vl




--------------------------------------------------------------------------------




"including" and similar terms are to be construed as if followed by the phrase
"without limitation".
(b)    Wherever herein the singular number is used, the same shall include
the plural where appropriate, and words of any gender shall include each other
gender where appropriate. The headings, captions or arrangements used in this
Security Agreement are, unless specified otherwise, for convenience only and
shall not be deemed to limit, expand or modify the terms of this Security
Agreement, nor affect the meaning hereof. Unless otherwise expressly provided
herein, references to agreements (including this Security Agreement) and other
contractual instruments shall include all subsequent amendments, restatements
and other modifications thereto, but only to the extent such amendments,
restatements and other modifications are allowed by the Loan Documents.
Section 2.    Grant of Security Interest. To secure the prompt and complete
payment of, when due, whether at stated maturity, by acceleration or otherwise,
and the prompt and complete performance of, the Loan Obligations, the Debtor
grants to the Secured Party, for the benefit of itself and the Banks, a security
interest (the "Security Interest") in the following property (the "Collateral"):
All of the personal property of the Debtor, wherever located, and now owned or
hereafter acquired, including without limitation:
All Accounts and other rights to payment whether or not earned by performance,
and including without limitation payment for property or services sold, leased,
rented, licensed or assigned; Goods; Farm Products; Fixtures; Chattel Paper;
Inventory; Equipment; Instruments; Investment Property; Documents; Deposit
Accounts; Commodity Accounts; Commercial Tort Claims; Securities Accounts;
Money; Letter-of-Credit Rights; General Intangibles; Payment Intangibles;
Software; Supporting Obligations; and to the extent not included in the
foregoing as original collateral, the Proceeds and Products of the foregoing.
All payments, rights to payment whether or not earned by performance, accounts,
general intangibles and benefits, including, without limitation, payments in
kind, deficiency payments, letters of entitlement, storage payments, emergency
assistance, diversion payments, production flexibility contracts, contract
reserve payments, ethanol incentive funds, bioenergy programs, under or from any
preexisting, current or future federal or state government program and, to the
extent not included in the foregoing as original collateral, the Proceeds and
products of the foregoing.
2
GP:4273100 vl




--------------------------------------------------------------------------------




All books and records pertaining to the foregoing.
Notwithstanding anything to the contrary in this Security Agreement, the term
"Collateral" shall not include any lease, license, contract, property right or
agreement (or any of Debtor's rights or interests thereunder) if and to the
extent that the grant of the security interest shall, after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law, constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
the Debtor therein or (B) a breach or termination pursuant to the terms of, or a
default under, any such lease license, contract, property rights or agreement.
Section 3.    Representations, Warranties, Covenants and Agreements. The Debtor
represents, warrants, covenants and agrees as follows:
(a)As of the date hereof (i) the legal name of the Debtor is as set forth in the
preamble of this Security Agreement, and (ii) the Debtor has not used any trade
name, assumed name or other name except the Debtor's name stated above. The
Debtor shall give the Secured Party prior written notice of any change in its
name or if the Debtor uses any other name.
(b)The Debtor is a limited liability company whose state of organization is
Minnesota. The Debtor shall not change its state of organization without the
prior written consent of the Secured Party.
(c)The address of the Debtor's chief executive office as of the date hereof is
set forth beneath the Debtor's signature line at the end of this Security
Agreement. The Debtor shall give the Secured Party prior written notice of any
change in such address. The Debtor has authority to execute and perform this
Security Agreement.
(d)The Debtor hereby authorizes the Secured Party to file all financing
statements and amendments to financing statements describing the Collateral in
any offices as the Secured Party, in its sole discretion, may determine. The
Debtor hereby further authorizes the Secured Party to file a financing statement
describing any agricultural liens or other statutory liens held by the Secured
Party in any offices as the Secured Party, in its sole discretion, may
determine.
(e)The Debtor is the owner of the Collateral, will be the owner of the
Collateral hereafter acquired, or has sufficient rights in the Collateral for
the Security Interest to attach thereto, free of all Liens other than Permitted
Liens, the Security Interest and any other security of the Secured Party. The
Debtor shall not permit any Lien, other than liens permitted by the Credit
Agreement, to attach to any Collateral without the prior written consent of the
Secured Party. The Debtor shall defend the Collateral against the claims and
demands of all persons other than the Secured Party, and shall promptly pay
3
GP:4273100 vl




--------------------------------------------------------------------------------




all taxes, assessments and other government charges upon or against the Debtor,
any Collateral and the Security Interest to the extent required under the Credit
Agreement. To the knowledge of the Debtor, no financing statement covering any
Collateral other than related to Permitted Liens and precautionary filings not
related to Liens is on file in any public office on the date hereof.
(a)Except to the extent permitted under the Credit Agreement, the Debtor shall
not sell or otherwise dispose of any Collateral or any interest therein without
the prior written consent of the Secured Party. For purposes of this Security
Agreement, a transfer in partial or total satisfaction of a debt, obligation or
liability shall not constitute a sale or lease in the ordinary course of
business.
(b)For each Deposit Account that the Debtor at any time opens or maintains, the
Debtor shall, at the Secured Party's request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Secured Party,
either (a) cause the depositary bank to comply at any time with instructions
from the Secured Party to such depositary bank directing the disposition of
funds from time to time credited to such Deposit Account, without further
consent of the Debtor, or (b) arrange for the Secured Party to become the
customer of the depositary bank with respect to the Deposit Account, with the
Debtor being permitted, only with the consent of the Secured Party, to exercise
rights to withdraw funds from such Deposit Account. The Secured Party agrees
with the Debtor that the Secured Party shall not give any such instructions or
withhold any withdrawal rights from the Debtor, unless an Event of Default has
occurred and is continuing, or would result therefrom. The provisions of this
paragraph shall not apply to (i) any Deposit Account for which the Debtor, the
depositary bank and the Secured Party have entered into a cash collateral
agreement specially negotiated among the Debtor, the depositary bank and the
Secured Party for the specific purpose set forth therein, (ii) a Deposit Account
for which the Secured Party is the depositary bank and is in automatic Control,
and (iii) Deposit Accounts specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of the
Debtor's salaried employees. The Debtor shall not grant any other person a
security interest, lien or other encumbrance in any such Deposit Accounts except
to the extent that such security interest, lien or encumbrance is a Permitted
Lien.
(c)The Debtor shall execute and deliver to the Secured Party all documents
reasonably required by the Secured Party under any federal or state assignment
of claims or similar act to provide for the right of the Secured Party to
receive payment of amounts owed under federal and state government program
payments if an Event of Default has occurred and is continuing.
(d)All tangible Collateral shall be located at the Debtor's address set forth
beneath the Debtor's signature line at the end of this Security Agreement, or at
such other locations contemplated or permitted under the Credit Agreement. No
such Collateral shall be located at any other address without the prior written
consent of the Secured Party. At the request of the Secured Party, the Debtor
shall provide the Secured Party with the location of all Farm Products,
machinery and Equipment on a quarterly basis so
4
GP:4273100 vl




--------------------------------------------------------------------------------




long as the Loan Obligations remained unpaid. Notwithstanding the foregoing,
Collateral may be located away from the Debtor's location for shipping purposes
in the ordinary course of business.
(a)The Debtor shall: (i) keep all tangible Collateral in good condition and
repair, normal wear and tear and depreciation excepted; (ii) from time to time
replace any worn, broken or defective parts thereof if necessary for the
Debtor's operations; (iii) not permit any Collateral to be used or kept for any
unlawful purpose or in violation of any federal, state or local law; (iv) keep
all tangible Collateral insured in such amounts, against such risks and with
such companies as provided in the Credit Agreement, with loss payable clauses in
favor of the Secured Party to the extent of its interest in form reasonably
acceptable to the Secured Party (including a provision, reasonably satisfactory
to the Secured Party for prior written notice to the Secured Party of any
cancellation of such insurance), and, at the request of Secured Party, deliver
polices or certificates of such insurance to the Secured Party; and (v) at the
Debtor's chief executive office, keep accurate and complete records pertaining
to the Collateral and, the Debtor's financial condition, business and property,
and allow the Secured Party to examine and copy the same subject to the terms
and conditions of the Credit Agreement.
(b)The Debtor shall use commercially reasonable efforts to cooperate with the
Secured Party in obtaining Control with respect to Collateral consisting of
Investment Property with a value in excess of $100,000.00 individually, or
$250,000.00 in the aggregate, Letter-Of-Credit Rights in any case with a face
amount in excess of $100,000.00, and Electronic Chattel Paper with a value in
excess of $100,000.00 individually, or $250,000.00 in the aggregate.
(1)    To the extent that the Debtor maintains Commodity Accounts and Securities
Accounts, the Debtor agrees to execute and deliver to Secured Party, in a form
reasonably acceptable to Secured Party, a Commodity Account Control Agreement or
Securities Account Control Agreement, respectively, for each Commodity Account
and each Securities Account in which Secured Party has a security interest,
provided, that Debtor shall not be required to execute or deliver any such
control agreements with respect to Commodities Accounts or Security Accounts
with assets credited thereto that are not in excess of $50,000.00. Debtor agrees
to take all actions and deliver all documents Secured Party may reasonably
request or require to perfect its Lien in such accounts of the Debtor.
(m)    If Debtor, to its knowledge, shall at any time hold or acquire a
Commercial Tort Claim, Debtor shall promptly notify Secured Party in a writing
signed by Debtor of the brief details thereof and shall, upon the request of the
Secured Party, execute such documents as the Secured Party may reasonably
require to grant to Secured Party a security interest therein and in the
proceeds thereof, all upon the terms of this Security Agreement, with such
writing to be in foam and substance satisfactory to Secured Party; provided that
Debtor shall not be obligated to provide notice to Secured Party of any
Commercial Tort Claim regarding which the Debtor has, in good faith, determined
the potential damages to be less than $250,000.00.
5
GP:4273100 vl




--------------------------------------------------------------------------------




(a)In the Secured Party's discretion, to the extent the Debtor fails to do what
is required of it in the Credit Agreement with respect thereto, the Secured
Party may, as permitted by the Loan Documents, discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums. The Debtor agrees to reimburse the Secured Party on demand
for all reasonable costs and expenditures so made. The Secured Party shall have
no obligation to the Debtor to make any such expenditures, nor shall the making
thereof be construed as the waiver or cure of any default or Event of Default.
(b)Anything herein to the contrary notwithstanding, the Debtor shall remain
obligated and liable under each contract or agreement comprised in the
Collateral to be observed or performed by the Debtor thereunder, to the extent
the counterparty to such contract may enforce such obligations and liabilities
under such contracts and agreements under applicable law. The Secured Party
shall not have any obligation or liability under any such contract or agreement
by reason of or arising out of this Security Agreement or the receipt by the
Secured Party of any payment relating to any of the Collateral, nor shall the
Secured Party be obligated in any manner to perform any of the obligations of
the Debtor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by the Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Secured Party or to which the
Secured Party may be entitled at any time or times. The Secured Party's sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession shall be to deal with such Collateral in the same
manner as the Secured Party deals with similar property for its own account.
(c)The powers conferred on the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. The Secured Party and the Banks shall be severally accountable
only for the respective amounts that they actually receive as a result of the
exercise of such powers, and neither the Secured Party nor the Banks nor any of
their respective officers, directors, employees or agents shall be responsible
to the Debtor for any act or failure to act, except for the gross negligence or
willful misconduct of the Secured Party, the Bank's or any of their respective
officers, directors, employees or agents.
Section 4.    Collection Rights. At any time after an Event of Default has
occurred and is continuing, the Secured Party may, and at the request of the
Secured Party the Debtor shall, promptly notify any Account Debtor or obligor of
any Account, Instrument, Chattel Paper, Payment Intangible, other right to
payment, General Intangible or Commercial Tort Claim constituting Collateral
that the same has been assigned to the Secured Party and shall direct such
Account Debtor or obligor to make all future payments to the Secured Party. At
any time after an Event of Default has occurred and is continuing, the Secured
Party may notify any governmental agency or unit of government
6
GP:4273100 vl




--------------------------------------------------------------------------------




which is obligated to the Debtor under any federal or state governmental program
that the same has been assigned to the Secured Party, and direct such
governmental agency or unit of government to make all future payments to the
Secured Party. In connection with any such notice, the Secured Party is
authorized to forward to such government agency or unit of government any and
all instruments of assignment or notices of assignment required by such
government agency or unit of government previously executed and delivered to the
Secured Party by the Debtor.
Section 5.    Limited Power of Attorney. If the Debtor at any time fails to
perform or observe any agreement herein and while such failure is continuing,
the Secured Party, in the name and on behalf of the Debtor or, at its option, in
its own name, may perform or observe such agreement and take any action which
the Secured Party may deem necessary or desirable to cure or correct such
failure. The Debtor irrevocably authorizes the Secured Party and grants the
Secured Party a limited power of attorney in the name and on behalf of the
Debtor or, at its option, in its own name, during the
continuance of any Event of Default, to collect, receive, receipt for, create,
prepare, complete, execute, endorse, deliver, and file any and all insurance
applications, remittances, instruments, documents, chattel paper, and other
writings, to grant an extension to, compromise, settle, waive, notify, amend,
adjust, change, and release any obligation of any Account Debtor, obligor,
insurer, or other person pertaining to any Collateral (including Commercial Tort
Claims). All of the Secured Party's reasonable and documented advances, charges,
costs, and expenses, including without limitation reasonable attorneys' fees, in
connection with the Loan Obligations and in the protection and exercise of any
rights or remedies hereunder, together with interest thereon at the highest rate
then applicable to any of the Loan Obligations, shall be secured hereunder and
shall be paid by the Debtor to the Secured Party on demand.
Section 6.    Remedies. Upon the occurrence and during the continuance of any
Event of Default and at any time thereafter, the Secured Party may exercise any
one or more of the following rights and remedies: (a) exercise all remedies
available under the Credit Agreement; (b) require the Debtor to assemble all or
any part of the Collateral and make it available to the Secured Party at a place
to be designated by the Secured Party which is reasonably convenient to both
parties; and (c) exercise and enforce any and all rights and remedies available
upon default under the Credit Agreement, this Security Agreement, the UCC, and
any other applicable agreements and laws. If notice to the Debtor of any
intended disposition of Collateral or other action is required, such notice
shall be deemed reasonably and properly given if given as provided in the Credit
Agreement at least ten (10) days prior to the action described in such notice.
The Debtor hereby irrevocably submits and consents to the jurisdiction of any
Minnesota State court sitting in Blue Earth County, Minnesota, or Federal court
sitting in Minneapolis, Minnesota, in any controversy, action or proceeding
arising out of or relating to this Security Agreement, the Collateral, the
Security Interest, the Loan Obligations and any Instrument, agreement or
document related hereto or thereto, and the Debtor hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such Minnesota state or federal court. The Debtor hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the
7
GP:4273100 vl




--------------------------------------------------------------------------------




maintenance of such action or proceeding. Nothing in this Security Agreement
shall affect the right of the Secured Party to bring any action or proceeding
against the Debtor or its property in the courts of any other jurisdiction to
the extent permitted by law.
Section 7.    Standards for Exercising Rights and Remedies. To the extent
that applicable law imposes duties on the Secured Party to exercise remedies in
a commercially reasonable manner, the Debtor acknowledges and agrees that it
shall not be deemed commercially unreasonable for the Secured Party (a) to fail
to incur expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against Account Debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as the Debtor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (1) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Debtor acknowledges that the purpose of this Section
7 is to provide non-exhaustive indications of what actions or omissions by the
Secured Party would fulfill the Secured Party's duties under the UCC or other
applicable law in the Secured Party's exercise of remedies against the
Collateral and that other actions or omissions by the Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section 7. Without limitation upon the foregoing, nothing contained in
this Section 7 shall be construed to grant any rights to the Debtor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Security Agreement or by applicable law in the absence of this Section 7.
Section 8.    Marshalling. The Secured Party shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Loan Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its
8
GP:4273100 vl




--------------------------------------------------------------------------------




rights and remedies hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, the Debtor hereby agrees that it will not invoke any law relating to the
marshalling or separate sale of collateral which might cause delay in or impede
the enforcement of the Secured Party's rights and remedies under this Security
Agreement or under any other instrument creating or evidencing any of the Loan
Obligations or under which any of the Loan Obligations is outstanding or by
which any of the Loan Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, the Debtor hereby irrevocably
waives the benefits of all such laws.
Section 9.    Miscellaneous. This Security Agreement cannot be waived, modified,
amended, abridged, supplemented, terminated, or discharged, and the Security
Interest cannot be released or terminated, except by a writing duly executed by
the Secured Party and the Debtor. A waiver shall be effective only in the
specific instance and for the specific purpose given. No delay or failure to act
shall preclude the exercise or enforcement of any of the Secured Party's rights
or remedies. All rights and remedies of the Secured Party shall be cumulative
and may be exercised singularly, concurrently, or successively at the Secured
Party's option, and the exercise or enforcement of any one such right or remedy
shall not be a condition to or bar the exercise or enforcement of any other.
This Security Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Secured Party and the Banks and shall bind all
persons and parties who become bound as a debtor to this Security Agreement. If
any provision or application of this Security Agreement is held unlawful or
unenforceable in any respect, such illegality or unenforceability shall not
affect other provisions or applications which can be given effect, and this
Security Agreement shall be construed as if the unlawful or unenforceable
provision or application had never been contained herein or prescribed hereby.
All representations and warranties contained in this Security Agreement shall
survive the execution, delivery, and performance of this Security Agreement and
the creation, payment, and performance of the Loan Obligations.
Section 10. Execution in Counterparts. This Security Agreement may be executed
in any number of counterparts and on telecopy counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.
Section 11.    Release. (a) Upon the sale, lease, transfer or other disposition
of any time of Collateral by the Debtor in accordance with the terms of the
Credit Agreement (i) the security interest created hereby in such Collateral
shall automatically terminate, and (ii) the Secured Party, at the request and
sole expense of the Debtor, shall promptly execute and deliver to the Debtor all
releases or other documents, and take such other actions as are reasonably
necessary to evidence such release of the security interest in such Collateral.
(b) Upon the payment in full of the Loan Obligations and there being no
remaining obligation of the Secured Party and Banks to extend credit or make
Advances
9
GP:4273100 vl




--------------------------------------------------------------------------------




to the Debtor under the Credit Agreement or the other Loan Documents, the
security interest granted by this Security Agreement shall terminate and all
rights in the Collateral shall revert to the Debtor. Upon such termination, the
Secured Party, at the request and sole expense of the Debtor, shall promptly
execute and deliver to the Debtor all releases or other documents, and take such
other actions as are reasonably necessary to evidence such release of the
security interest in the Collateral. Notwithstanding the foregoing, if at any
time any payment, in whole or in part, with respect to the Debtor's obligations
is rescinded or must otherwise be restored or returned by the Secured Party as a
preference, fraudulent conveyance, or otherwise under any bankruptcy,
insolvency, or similar law, or is declared to be "voidable" or "avoidable" under
state or federal law, then the security interest granted by this Security
Agreement shall be automatically revived, reinstated and restored and shall be
in full force and effect as though such payment had never been made.
Section 12.     Governing Law. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA (WITHOUT
REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF).
Section 13. Waiver of Jury Trial. EACH OF THE DEBTOR, THE SECURED PARTY AND THE
BANKS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM INCLUDING WITHOUT LIMITATION ANY CLAIM FOR ATTORNEY'S FEES, ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.
[SIGNATURE PAGE TO FOLLOW]
10
GP:4273100 vl




--------------------------------------------------------------------------------




SIGNATURE PAGE
TO
AMENDED AND RESTATED
SECURITY AGREEMENT
EXECUTED BY
HIGHWATER ETHANOL, LLC
DATED: January 22, 2016
THE DEBTOR REPRESENTS, CERTIFIES, WARRANTS, AND AGREES THAT THE DEBTOR HAS READ
ALL OF THIS AMENDED AND RESTATED SECURITY AGREEMENT AND UNDERSTANDS ALL OF THE
PROVISIONS OF HEREOF.
IN WITNESS WHEREOF, the Debtor has caused this Amended and Restated Security
Agreement to be executed and delivered by its duly authorized officer as of the
day and year first above written.
DEBTOR:
HIGHWATER ETHANOL, LLC, a
Minnesota limited liability company






/s/ Brian Kletscher _
By: Brian Kletscher
Its: Chief Executive Officer
Address:
Highwater Ethanol, LLC P.O. Box 96
24500 US Highway 14 Lamberton, MN 56152 Telephone: (507) 752-6160 Facsimile:
(507) 752-6162 Attention: Brian Kletscher
11
GP:4273100 vl




